     Case 2:15-cv-02298-GMN-DJA Document 54 Filed 01/07/21 Page 1 of 1




 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                          DISTRICT OF NEVADA
 5
                                                     ***
 6
      DESERT MECHANICAL, INC.,                             Case No. 2:15-cv-02298-GMN-DJA
 7
                             Plaintiff,
 8                                                         ORDER
            v.
 9
      TRAVELERS CASUALTY AND SURETY
10    COMPANY OF AMERICA, N.A., ET AL.,
11                           Defendants.
12

13          This matter is before the court on the parties’ further joint status report (ECF No. 53),

14   filed on December 31, 2020. The parties have notified the court that on or about October 28,

15   2020 the FAA’s Office of Dispute Resolution for Acquisition (“ODRA”) issued a final decision.

16   The court finds that the stay in this case should be lifted. To the extent any party wishes to

17   continue a stay, they should file a motion with appropriate points and authority to support that

18   request.

19          IT IS THEREFORE ORDERED that the stay of litigation is LIFTED.

20          IT IS FURTHER ORDERED that the parties must meet and confer and file a proposed

21   discovery plan and scheduling order by January 27, 2021.

22

23          DATED: January 7, 2021

24

25                                                         DANIEL J. ALBREGTS
                                                           UNITED STATES MAGISTRATE JUDGE
26

27

28
